
	

114 HRES 143 IH: Urging the Government of Nigeria to move forward expeditiously with national general elections.
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 143
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2015
			Ms. Jackson Lee (for herself and Mr. Chabot) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Urging the Government of Nigeria to move forward expeditiously with national general elections.
	
	
 Whereas regularly scheduled elections are one of the hallmarks of a democratic form of government; Whereas Nigeria, since its independence in 1960, has adhered to democratic political traditions and processes;
 Whereas Nigeria is one of the largest and fastest growing free market economies on the African continent;
 Whereas the Government of Nigeria has been dealing with challenges relating to the terrorist group, Boko Haram;
 Whereas the armed forces of the Government of Nigeria has substantial military expertise and is professional, well-trained and equipped, and capable of maintaining peace and good order throughout the country;
 Whereas the people of Nigeria can expect that the national general elections will be conducted in a safe and secure environment and that all persons exercising their right to vote will be protected by the Nigerian Government’s military and civilian authorities;
 Whereas it would set a bad precedent to reward terrorists by delaying national elections; and Whereas delaying an election deprives voters of their right to select leaders of their choosing: Now, therefore, be it
	
 That the House of Representatives— (1)calls upon the Government of Nigeria to hold its national general election on the date and time now scheduled;
 (2)expresses its solidarity with the people of Nigeria and their aspirations for free and fair elections; and
 (3)supports efforts of the United States Government to provide security assistance and training to the Government of Nigeria to help achieve the international goal of combating, defeating, and eliminating the national security threat presented by the terrorist group, Boko Haram, and other groups that pose threats to the democratic process and the right of Nigerians to cast their votes in a free and fair national general election.
			
